department of the treasury internal_revenue_service washington d c date cc dom fs corp number release date uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject redemption of intercompany note this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend p s x year year year year x y dollar_figurex dollar_figurey dollar_figurez issue whether x’s claimed loss upon the redemption of an intercompany note is properly disallowed under sec_1 d as then in effect conclusion x’s claimed loss upon the redemption of an intercompany note is properly disallowed under sec_1 d as then in effect facts for the years at issue p was the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return from year through year s was a member of the p group in year x acquired x of the stock of s as of the date of the acquisition x was not a member of the p group or otherwise affiliated with any member of the p group since p owned y of the stock of s s was still a member of the p group later in year s acquired all of the stock of x thus x became a member of the p group in year x surrendered its s stock to s in exchange for a note issued by s the face_amount of the note dollar_figurex equaled the fair_market_value of the s stock that x surrendered in exchange therefor however dollar_figurex was less than dollar_figurey which was x’s basis in the s stock the difference was dollar_figurez pursuant to sec_1 b x recognized no gain_or_loss on the exchange of the stock for the note pursuant to sec_1_1502-31 x took the same basis in the note that it had in the s stock in year x surrendered the note to s in exchange for cash equal to the face_amount of the note x realized and claimed a loss in the amount of dollar_figurez which was reported in the year consolidated_return of p the question is whether x properly claimed that loss in year x was liquidated into s tax-free pursuant to sec_332 law and analysis law sec_1 b provides with exceptions not applicable here that no gain_or_loss shall be recognized on the receipt during a consolidated_return_year by one member the distributee member of property distributed in cancellation or redemption of all or a part of the stock of another member the distributing member for purposes of this paragraph a distribution is in cancellation or redemption of all or a part of stock only if iii it is a distribution in redemption of the stock of the distributing_corporation to which sec_302 applies and such corporation remains a member of the group immediately after the distribution sec_1 d provides that to the extent gain_or_loss is recognized under the code to a member the creditor member during a consolidated_return_year because of a sale_or_other_disposition other than a redemption or cancellation of an obligation of another member the debtor member such gain_or_loss shall be deferred sec_1 d provides that if an obligation described in subparagraph of this paragraph is sold or disposed of to a nonmember or if the member holding the obligation becomes a nonmember each member with deferred gain_or_loss with respect to such obligation under subparagraph of this paragraph shall except as provided in subparagraph of this paragraph take such gain_or_loss into account ratably over the remaining term of the obligation sec_1 d provides that each member's gain_or_loss deferred with respect to an obligation under subparagraph which has not been taken into account under subparagraph of this paragraph shall be taken into account immediately before the occurrence of the earliest of several specified events sec_1 d i provides that if a a member received an obligation of another member in exchange for property b the basis of the obligation was determined in whole or in part by reference to the basis of the property exchanged and c the obligation has never been held by a nonmember then any gain_or_loss of any member on redemption or cancellation of such obligation shall be deferred and subparagraph of this paragraph shall not apply sec_1 d ii provides that gain_or_loss deferred by a member under subdivision i of this subparagraph and under subparagraph of this paragraph with respect to an obligation to which this subparagraph applies shall be taken into account immediately before the occurrence of the earlier of the following two events a when such member ceases to be a member or b when the stock of the debtor member is considered to be disposed of by any member as defined therein sec_1 d iii provides that this subparagraph may be illustrated by the following example example corporation p forms a subsidiary s in a transaction to which sec_351 applies and receives as a result of such transaction in addition to stock a security with a face value of dollar_figure and a basis of dollar_figure if the security is redeemed for dollar_figure the dollar_figure gain on redemption is deferred and is not taken into account until p ceases to be a member or the stock of s is treated as disposed of under this subparagraph sec_1 e provides that paragraphs b i d i and d ii a of this section shall not apply if a member with deferred gain_or_loss ceases to be a member because its assets are acquired by one or more members in an acquisition to which sec_381 applies sec_1_1502-31 provides that the aggregate basis of all property acquired in a distribution in cancellation or redemption of stock as defined in sec_1 b by a member to another member other than a liquidation to which sec_332 applies shall be the same as the adjusted_basis of the stock exchanged therefor analysis the issue in this case is whether the consolidated_return_regulations disallow the loss claimed by x and reported on the p group consolidated_return as a result of a redemption of an intercompany note for cash since x’s basis in the note is greater than the face_amount of the note x would properly claim the loss unless sec_1 d applied to disallow it as noted above in year x surrendered its s stock to s in exchange for a note with a face_amount equal to the then fair_market_value of x’s s stock pursuant to sec_1 b x recognized no gain_or_loss on this exchange in addition pursuant to sec_1_1502-31 x took the same basis in the note as it had in its s stock in year x surrendered its note to s in exchange for cash in an amount equal to the face_amount of the note because as noted above x’s basis in the note was greater than the face_amount of the note x claimed a loss on this exchange which was reported on the consolidated_return filed by p for year in support of its position p argues that sec_1 d dealing with gains and losses on obligations of members is inapplicable p notes that sec_1 d only applies to the sale_or_other_disposition other than a cancellation redemption by one member of an obligation of another member and further provides that such gain_or_loss shall be deferred since x’s surrender of its s note to s is a redemption of such note p argues that sec_1 d is inapplicable in that case p argues that none of the other provisions of sec_1 d apply p characterizes all of these other provisions as exceptions to sec_1 d more specifically p argues that sec_1 d and describe the circumstances under which the gain_or_loss that is deferred under sec_1 d shall be restored ie recognized p further argues that sec_1 d describes the circumstances under which sec_1 d does not apply when it otherwise would since as noted above p argues that sec_1 d does not apply then under its analysis none of the exceptions to that provision contained in sec_1 d and apply consequently p argues that pursuant to sec_1_1502-80 it properly recognized the loss in year under sec_1001 from the redemption of the note by contrast the service takes the position that sec_1 d can apply even if sec_1 d does not as noted above sec_1 d i provides that if a a member received an obligation of another member in exchange for property b the basis of the obligation was determined in whole or in part by reference to the basis of the property exchanged and c the obligation has never been held by a nonmember then any gain_or_loss of any member on cancellation redemption of such obligation shall be deferred and sec_1 d shall not apply in this case x received an obligation of s in exchange for x’s s stock the basis of the obligation in the hands of x was determined wholly by reference to x’s basis in its s stock and the obligation was never held by a nonmember therefore under sec_1 d i x’s loss was deferred sec_1 d ii provides rules for the restoration of a loss deferred under sec_1 d i such loss is restored upon the earlier of when x ceases to be a member of the p group or when the stock of s is considered to have been disposed of by p as defined therein with respect to the second restoration rule we note that for the year that the p group claimed the loss s was still a member of the p group therefore this restoration rule does not apply with respect to the first restoration rule we note that in year x was liquidated into s tax-free under sec_332 thus it might seem that x ceased to be a member of the group in that case the first restoration rule would apply to restore x’s loss to the p group in year but not in year the year the p group claimed the loss however sec_1 e provides an exception to this restoration rule in the case in which a member ceases to be a member because its assets are acquired by another member of the group in an acquisition to which sec_381 applies such as a liquidation to which sec_332 applies since x ceased to be member of a group as a result of a liquidation into s to which sec_332 applies this restoration rule does not apply consequently under sec_1 d the p group cannot report the loss x claimed as a result of the redemption by s of the s note as noted above p argues that sec_1 d does not apply if sec_1 d is inapplicable on the other hand the position of the service is that sec_1 d can apply even if sec_1 d does not as also noted above sec_1 d provides that any gain_or_loss recognized to a member upon the sale_or_other_disposition of an obligation of another member shall be deferred sec_1 d and provide rules by which this deferred gain_or_loss shall be restored ie recognized in addition sec_1 d provides a special rule in a case in which gain_or_loss is recognized to a member upon the cancellation redemption of an obligation that was acquired by that member in a tax-free_exchange however since sec_1 d does not apply to gain_or_loss realized upon the cancellation redemption of a note sec_1 d addresses a fact pattern not addressed by sec_1 d the example found in sec_1 d the example supports this analysis in the example p formed a subsidiary s in a transaction to which sec_351 as in effect prior to date applied p transferred property to s and received stock of s and a security with a face_amount of dollar_figure and a basis of dollar_figure thus p received the security in a tax-free_exchange the example further states that if the security is redeemed for dollar_figure the dollar_figure gain is deferred and not taken into account until p ceases to be a member of the group or the stock of s is treated as disposed of as defined therein because the security in the example was redeemed sec_1 d would not apply thus under the taxpayer’s analysis the gain would be recognized at the time of the redemption yet the example clearly provides that the gain is deferred under sec_1 d i until a restoration event specified in sec_1 d ii occurs this result is only possible if sec_1 for transfers after date sec_351 was amended to provide that only stock and no longer securities could be received tax-free sec_1 d is interpreted as applying even if sec_1 d does not the taxpayer provided an example tp example which it believes supports its position however if the tp example is properly analyzed it in fact supports the service’s position in the tp example p transfers property to s in exchange for s stock and a security in a transaction qualifying under sec_351 the security has a basis different from its face_amount p then sells the security to another member x p’s gain loss is deferred under sec_1 d x takes a basis in the security equal to its value x then transfers the security to s in exchange for property a redemption the taxpayer argues that but for sec_1 d p’s deferred gain loss would be restored under sec_1 d iii however the taxpayer points to language in sec_1 d i which provides that if the elements of that provision are met any gain_or_loss on the cancellation redemption of the obligation shall be deferred and sec_1 d shall not apply the taxpayer argues that this language indicates that sec_1 d is an exception to the restoration rule_of sec_1 d thus under the taxpayer’s interpretation of these provisions p’s deferred gain loss in the tp example would not be restored under sec_1 d iii because sec_1 d i would override that restoration provision however we take the position that under the facts of the tp example sec_1 d i would not apply since x had no gain loss on the redemption further p’s gain loss that was deferred under sec_1 d would be restored under sec_1 d iii sec_1 d would not override that gain loss because it was not attributable to the redemption thus the result of the example gain recognized to p upon the redemption of the security held by p and of tp example gain loss recognized to p upon the redemption of the security now held by x is the same case development hazards and other considerations please call if you have any further questions by arturo estrada acting branch chief corporate branch cc
